Title: To George Washington from Ephraim Martin, 25 June 1780
From: Martin, Ephraim
To: Washington, George



Sir,
Springfield June 25th 80

I think it my duty to acquaint your Excellency with the state of facts respecting Abm Veel now in provost for harbouring & encouraging those spies who were executed. No man in the world is more averse to schreening the guilty, & I think it equally my duty to assist in relieving

the innocent. I have long been acquainted with Veel; his character has always been that of an inoffensive, peacable man. I have taken the utmost pains to investigate the matter & I assure your Excellency, that in my most candid opinion, he is not the guilty person. I am on the track of the facts & hope very soon to unmask the whole affair. At present I am well convincd that a certain Jos: Shadwell, a relation of Veel’s wife introduced the spies to his barn contrary to the knowledge of said Veel, but perhaps not without the knowledge of his wife.
Should not your Excellency think proper to dismiss Veel altogether from this representation I will be responsable for his appearance at any future day, if suspicions continue against him & I request that for the present, he may be permited to return to his family.
I have explained the matter much more fully to Maj. Gen: Greene & Lord stirling, whom I beg leave to refer your Excellency for further satisfaction on the head. I am, with the highest esteem & respect your Excellency’s most obedient and very humble servant

Eph: Martin

